Citation Nr: 1713578	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  06-16 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for somatoform disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1996 to February 2004.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2005 rating decision, in which the RO in Hartford, Connecticut, inter alia, denied a rating in excess of 30 percent for somatoform disorder and a TDIU.  In November 2005, the Veteran filed a notice of disagreement (NOD) as to these denials.  The RO issued a statement of the case (SOC) in March 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2006.  During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in San Juan, Puerto Rico, which certified the appeal to the Board.

In January 2011, the Veteran and his wife testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

In March 2011, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After taking further action, the RO continued to deny these claims (as reflected in November 2014 and December 2015 supplemental SOCs (SSOCs)), and returned the matters to the Board for further appellate consideration.

With respect to the Veteran's claim for a rating in excess of 30 percent for somatoform disorder, the Board notes that the RO granted service connection and assigned an initial 30 percent rating for that disability by a rating decision issued in April 2005.  The Veteran has contended that he appealed that decision.  Although the Board finds that the Veteran did not appeal the April 2005 rating decision, in September 2005, a September 2005 VA stress disorder examination report and VA treatment records from June 2005 to September 2005 were associated with the claims file.  Inasmuch as the report and the treatment records contained findings relevant to the rating of the Veteran's somatoform disorder, and was received within one year of the April 2005 rating decision, the appeal of this issue is best viewed as involving disagreement with the initial rating assigned following the grant of service connection.  See 38 C.F.R. § 3.156(b) (2016) (if new and material evidence is received within the relevant appeal period, the evidence is to be considered as having been filed in connection with the pending claim); see also Bond v. Shinseki, 659 F.3d 1362, 1368 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  As such, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

This appeal is now fully being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA, paperless, electronic claims processing systems.

Also, the Board notes that in an October 2010 rating decision, the RO granted an increased rating of 30 percent for gastroesophageal reflux disease (GERD)/ulcer disease and denied a compensable rating for right foot verruca, and that during the January 2011 Board hearing, the Veteran provided testimony regarding claims for higher ratings for both these disabilities.  Still, the record does not reflect that an NOD regarding these issues has been filed.  Accordingly, in March 2011, the Board referred these matters to the RO for appropriate action, as they were not properly before the Board.  However, it does not appear that the RO has taken any action with regard to these claims.  As such, these matters are, again, referred to the agency of original jurisdiction (AOJ) for any further appropriate action, if any.

As a final preliminary matter, the Board notes that in October 2009, the VA Debt Management Center (DMC) denied a waiver of the Veteran's indebtedness.  While the Veteran submitted a VA Form 21-4138 expressing disagreement with the calculation of the amount owed to VA, he did not express disagreement with the denial of his request for a waiver.  As such, this matter is not before the Board for consideration, and is referred to the AOJ for any further appropriate action, if any.

For reasons expressed below, the claims on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The Veteran generally contends that the severity of his somatoform disorder warrants a higher rating.  The Veteran also generally contends that he is unable to work due to his service-connected disabilities.  The Veteran has been granted service connection for somatoform disorder, rated as 30 percent disabling, GERD/ulcer disease, currently rated as 30 percent disabling, and right foot verruca, rated as zero percent disabling (noncompensable).

In March 2011, the Board remanded the claims on appeal for the Veteran to undergo VA examinations for evaluation of all his service-connected disabilities to address the current severity of his somatoform disorder and whether he was rendered unemployable solely as a result of his service-connected disabilities.  The Board specifically instructed the VA examiner to render findings with respect to the existence and extent of symptoms as well as to the level of overall functional impairment due to the Veteran's somatoform disorder.  The Board specifically instructed the VA examiner to also render an opinion as to whether the Veteran's service-connected disabilities (somatoform disorder, GERD/ulcer disease, and right foot verruca), either individually or in concert, rendered him unable to obtain or retain substantially gainful employment.  The Board instructed the VA examiner to provide complete rationale for the conclusions reached.

Pursuant to the Board's March 2011 remand, in April 2014, the Veteran was afforded a VA mental disorders examination and a VA general medical examination (specifically targeting GERD/ulcer disease and right foot verruca).

Regarding the mental disorders examination, the VA examiner noted the following symptoms, as reported by the Veteran: angry outbursts, irritability, inadequate reactions to simple situations (to include poor frustration tolerance and angry reactions), anxiety, restlessness, inability to sleep, stomach pain, headaches, dizziness, and nausea.  The VA examiner further noted that the Veteran reported that his symptoms were present daily or at least once a week with variable degrees of severity, depending on the situation, and in general, that he classified his symptoms as mostly moderate to severe.  The VA examiner opined that the Veteran "definitely somatizes his conflicts and channels his feelings thru physical symptoms."  The VA examiner also opined that the Veteran's poor frustration tolerance, irritability, and poor anger control affected his interpersonal relations and would therefore affect his functioning within the family environment.  The VA examiner concluded that the level of occupational and social impairment due to the Veteran's somatoform disorder was "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."

Regarding the general medical examination, the VA examiner concluded that the Veteran's GERD/ulcer disease did not impact his ability to work.  Also, the VA examiner concluded that the Veteran's right foot verruca did not impact his ability to work because there was no evidence of a visible or palpable skin lesion or verruca during the examination.  The VA examiner ultimately opined that regarding GERD, ulcer disease, and right foot verruca, the Veteran was able to obtain, perform and secure a regular duty job, in order to obtain and secure a financial gainful occupation, without restrictions.

Here, although examinations were conducted in conjunction with the increased rating and TDIU claims, these reports do not include clear, complete findings as to the level of overall functional impairment due to the Veteran's somatoform disorder and as to whether the Veteran's service-connected disabilities rendered him unable to obtain or retain substantially gainful employment.  The conclusions regarding functional impact and employability reflected in these reports contain either limited or no rationale.  Significantly, moreover, these reports do not contain any discussion whatsoever of the combined functional effects of all the Veteran's multiple service-connected disabilities.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  However, under these circumstances, the Board is unable to find that there has been substantial compliance with the prior remand directives, necessitating another remand.  See id.; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, rather than strict, compliance is required).

The Board is mindful that the ultimate question of whether the Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a) (2016).  However, as medical examiners are responsible for providing a full description of the effects of a disability upon the person's ordinary activity, to include employment (see Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) and 38 C.F.R. § 4.10 (2016)), the Board finds that further examination by a single physician to obtain findings as to the individual and combined functional effects of the Veteran's service-connected disabilities is needed to resolve the claims on appeal.  Because the Veteran has significant psychiatric and physical disabilities, the Board finds that the examination should be conducted by a psychiatrist (M.D.).

While these matters are on remand and prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Outpatient Clinic (OPC) in Arecibo, Puerto Rico, and the VA Medical Center (VAMC) in San Juan, Puerto Rico, and that records from those facilities dated through October 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Arecibo OPC and the San Juan VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since October 2015, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2016) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.  The AOJ's adjudication of the claim for a higher rating should include consideration of whether "staged rating" of the somatoform disorder (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007), is appropriate.

As a final point, the Board notes that in its March 2011 remand, it instructed the RO to translate into English all of the pertinent evidence in the claims file that was written in Spanish-to particularly include, January and July 2007 written statements.  However, a review of the claims file reveals that there is still evidence written in Spanish with no accompanying certified English translation-to particularly include, January and July 2007 written statements.  On remand, the AOJ should take the opportunity to review the Veteran's claims file to identify all pertinent items of evidence written in Spanish-to particularly include, January and July 2007 written statements-and translate those items into English in order to facilitate review of the record by the Board.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Review the claims file, and translate from Spanish into English all of the pertinent evidence in the claims file, not already translated-to particularly include, January and July 2007 written statements.  The translated documents should be associated with the claims file.

2.  Obtain from the Arecibo OPC and San Juan VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2015.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination, by a psychiatrist (an M.D.).

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated psychiatrist, and the examination report should include discussion of the Veteran's documented history and lay assertions.

Based on examination of the Veteran, and full consideration of the record, the examiner should identify and completely describe the nature, frequency and/or severity (as appropriate) of all current symptomatology associated with the Veteran's somatoform disorder, rendering specific findings with respect to the nature, frequency and/or severity (as appropriate) of each symptom.  The examiner should also provide an assessment of the impact of such symptoms on the Veteran's occupational and social functioning.

In addition, the examiner should fully describe the functional effects of each of the Veteran's service-connected disabilities-currently, somatoform disorder, GERD/ulcer disease, and right foot verruca-on his activities of daily living, to include employment.

If no single service-connected disability, alone, is deemed to functionally render the Veteran unemployable, the examiner must consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the mental and physical acts required for gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability(ies), what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent. 

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence, and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any non service-connected disorder(s).

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication of the higher rating claim) and legal authority (to include, for the higher rating claim, whether staged rating of the disability is warranted).

8.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes citation to and discussion of all additional evidence and legal authority considered, along with clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




